Citation Nr: 0409734	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  00-12 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 17, 1953 rating decision which denied service connection 
for nerve injury of the right arm.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional left shoulder disability claimed as due to February 
1999 Department of Veterans Affairs (VA) surgical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1952 to September 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from March 2000 and August 
2001 rating decisions of the Newark, New Jersey VA Regional Office 
(RO).  The veteran appeared for a personal hearing before a 
Veterans Law Judge at the RO in March 2004.  At that time, his 
representative moved to advance the case on the docket due to the 
veteran's advanced age.  The motion was granted by the 
undersigned.


FINDINGS OF FACT

1.  It is not shown that the correct facts were not before VA or 
that statutory or regulatory provisions extant at that time were 
incorrectly applied in the November 17, 1953 rating decision that 
denied service connection for nerve injury of the right arm.

2.  The veteran sustained additional left shoulder disability that 
was not reasonably foreseeable as a result of VA surgical 
treatment in February 1999.


CONCLUSIONS OF LAW

1.  The November 17, 1953 rating decision that denied service 
connection for nerve injury of the right arm was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2003).

2.  The criteria for establishing entitlement to benefits under 38 
U.S.C.A. § 1151 for additional left shoulder disability due to VA 
surgical treatment in February 1999 are met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to pending claims for VA 
benefits, and redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (2003).

However, the United States Court of Appeals for Veterans Claims 
(Court) held in Livesay v. Principi, 15 Vet. App. 165 (2001) that 
the VCAA does not apply to CUE claims because such claims must be 
adjudicated based upon the evidence and law of record at the time 
of the decision in question.  CUE claims are not conventional 
appeals; rather, they are requests that a previous decision be 
revised.  Regardless of the applicability of the VCAA, the veteran 
was advised of the law governing his CUE claim in various 
correspondence from the RO.  

As to the veteran's claim for benefits under 38 U.S.C.A. § 1151, 
inasmuch as the decision below is favorable to the veteran, a full 
discussion of the impact of the VCAA on the claim is not 
necessary.  Notice and development were complete, to the extent 
necessary.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

I. CUE

The veteran believes that the November 1953 rating decision that 
denied service connection for nerve injury of the right arm was 
clearly and unmistakably erroneous because the evidence before the 
RO at that time supported a grant of service connection.

A previous RO determination that was final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed or 
amended.  See 38 C.F.R. § 3.105(a).  The essence of a claim of CUE 
is that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 
1527 (Fed. Cir. 1994).  As such, there is a presumption of 
validity which attaches to that final decision, and when such a 
decision is collaterally attacked, the presumption becomes even 
stronger.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Therefore, a claimant who seeks to obtain retroactive benefits 
based on CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(recognizing a claimant's "extra-heavy burden" of persuasion 
before the Court in a claim of CUE).

The Court has propounded a three-pronged test to determine whether 
CUE is present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to how 
the facts were later evaluated), or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

According to the Court, CUE is a very specific and rare kind of 
error.  "It is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result would 
have been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993) (citing Russell at 313).  The Court has 
defined CUE as administrative failure to apply the correct 
statutory and regulatory provisions to the correct and relevant 
facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

In Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit held that a breach 
of a duty to assist cannot constitute CUE and that "grave 
procedural error" does not render a decision of VA non-final.  The 
Federal Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994), also noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or fact, and 
that an incomplete record, factually correct in all other 
respects, is not CUE.

At the time of the November 1953 rating decision, the evidence 
before the RO consisted of the veteran's service medical records.  
These records show that the veteran presented in May 1953 with a 
history of laceration of the right palm with apparent laceration 
of flexor tendons to 3rd, 4th, and 5th fingers in 1948, and 
laceration of the upper medial aspect of the right forearm 
followed by flexion contractures of 4th and 5th fingers and 
numbness of ulnar distribution of hand in 1952.  

Diagnoses established were: (1) paralysis, ulnar distribution, 
right hand, resulting from laceration, right arm with apparent 
involvement of ulnar nerve; incurred as a civilian in March 1952 
when the veteran was involved in a fight and cut by a knife and 
(2) contracture of joint, distal two joints of 3rd, 4th, and 5th 
fingers, right hand, resulting from laceration of palm of right 
hand with apparent involvement of flexor tendons; incurred as a 
civilian in April 1948 when the veteran was cut with a broken 
bottle while working in a bottling plant.  

Subsequent medical evaluations from June through August 1953 
discussed the veteran's preservice injuries and medical treatment 
in detail, as well as current physical findings.  It was found 
that the veteran's disabilities preexisted his entrance into 
active service and were not aggravated therein.  The Medical Board 
examination of August 1953 discharged the veteran with diagnoses 
of (1) paralysis, complete, of ulnar nerve, right (major), below 
elbow, with anesthesia of ulnar distribution and paralysis of 
intrinsic muscles of hand and ulnar head of flexor digitorus 
profundus resulting in typical ulnar claw hand; secondary to 
laceration of nerve.  Unimproved.  (2) Limitation of motion of 
index finger, right, (major) due to adherence of flexor tendons in 
scar of palm, with failure to bring tip of finger closer than one 
inch to palm.

The November 17, 1953 rating decision denied service connection 
for nerve injury of the right arm because the record contained no 
objective evidence that such disability was incurred in or 
aggravated by active service.  The RO found that the disability 
had preexisted active service and had not worsened beyond natural 
progression.  Although the RO did not specifically cite to 38 
C.F.R. § 3.306, the RO clearly addressed aggravation of a 
preservice disability.  Therefore, any error concerning the 
application of 38 C.F.R. § 3.306 was not of the sort which would 
have manifestly changed the outcome of the veteran's claim.

There is no showing that the correct facts were not before the 
adjudicator or that the statutory or regulatory provisions extant 
at that time were incorrectly applied.  The veteran's 
representative contends that the veteran's laceration in March 
1952 caused his right arm disability to worsen beyond natural 
progression.  However, the Board emphasizes that the March 1952 
knife wound occurred prior to the veteran's entry into active 
service, and that this preservice injury was considered by the RO 
in November 1953.  The November 1953 rating decision was supported 
by, and not inconsistent with, the evidence then of record.

The Board has carefully considered the applicable law and evidence 
of record at the time of the November 17, 1953 rating decision, 
and finds that the veteran's allegation of CUE in the decision is 
without merit.

II. 38 U.S.C.A. § 1151

The veteran alleges that he incurred additional left shoulder 
disability due to VA surgery in February 1999.  When a veteran 
suffers additional disability or death as the result of training, 
hospital care, medical or surgical treatment, or an examination by 
the VA, disability compensation shall be awarded in the same 
manner as if such additional disability or death were service-
connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

For claims filed on or after October 1, 1997, as in this case, the 
veteran must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which was 
not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 
1151.

In determining that additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared with 
the subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  Compensation will not be 
payable for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show that 
additional disability is actually the result of such disease or 
injury or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical treatment and not 
merely coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  
Second, compensation is not payable for the necessary consequences 
of medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or were 
intended to result from, the examination or treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

VA clinical records include a December 1998 x-ray of the left 
shoulder that showed mild degenerative arthritis of the 
glenohumeral and acromioclavicular joints.  The veteran elected 
surgical repair of a left rotator cuff tear in January 1999.  
Relevant history was a four month period of decreased movement and 
pain of the shoulder.  A private MRI of the left shoulder in 
February 1999 revealed an extensive tear of the supraspinatus 
tendon with retraction and atrophy; fluid in the subacromial, 
subdeltoid, and glenohumeral joint spaces; and superior 
subluxation of the humeral head.  

In February 1999, the veteran signed a consent form for the 
surgery.  Identified risks were infection, bleeding, failure of 
repair, failure to approximate ligament, and painful stiff 
shoulder.  The veteran underwent the left rotator cuff repair in 
February 1999.  At the time of surgery, the veteran had a total 
rupture of the rotator cuff with retraction of the cuff 
subacromially.  The record contains no evidence of surgical 
complications, and the veteran was discharged in stable condition.

From March through May 1999, the veteran presented for follow-up 
with complaints of left hand swelling, and pain, swelling, and 
limited movement of the left shoulder.  In April 1999, the veteran 
reported that he was severely limited in activities of daily 
living due to pain.  In May 1999, the veteran had severe 
limitation of motion of the left shoulder and edema of the hand.  

A May 1999 x-ray report showed high-riding humeral head suggesting 
a rotator cuff tear, and poorly defined lateral aspect of the 
humeral head, possibility of destruction of osteomyelitis must be 
ruled out.  A report of X-ray later in the month found superior 
migration of the left humeral head, suggestive of rotator cuff 
tear.  A bone scan in June 1999 was clinically highly suspicious 
for osteomyelitis, and a Gallium scan was recommended.  The 
veteran underwent a course of physical therapy from June through 
September 1999 to assist with the pain and limited movement of the 
shoulder.

On August 1999 VA examination, the veteran complained of left 
shoulder pain with any movement of the left upper extremity.  In 
September 1999, the veteran complained of continued left shoulder 
pain since surgery, worse since June.  A September 1999 x-ray 
found arthritic changes of the shoulder joint.  On orthopedic 
follow-up in October 1999, the veteran accomplished abduction and 
forward flexion to 90 degrees, and external rotation to 45 
degrees.  The assessment was rotator cuff tear with increased pain 
and weakness, and cervical degenerative joint disease.  In 
November 1999, the veteran exhibited decreased strength and range 
of motion of the shoulder, as well as impingement and severe pain 
with range of motion.  The assessment was rotator cuff 
arthropathy; total shoulder arthroplasty was considered.

A private orthopedist's report dated in October and November 1999 
states that the veteran was 8 months status post rotator cuff 
repair.  He continued to have pain and weakness with some loss of 
motion.  He complained of pain radiating in the shoulder down his 
arm and of some numbness in the region of the shoulder blade.  
Physical examination found a loss of 25 degrees of abduction and 
external rotation and the last 10 percent of internal rotation.  
He had marked diffuse weakness of the deltoid and rotator cuff.  
Neurovascular structures were intact.  The x-ray report showed a 
spur in the inferior aspect of the acromion.  The diagnostic 
impression was weakness and adhesive capsulitis following rotator 
cuff repair.  The following month, the veteran reported no 
improvement after physical therapy.  

A June 2000 private MRI report noted post-operative changes and 
ruptured supraspinatus tendon with torn muscle.  A high riding 
humeral head distorted the superior labrum.  A June 2000 private 
medical report stated that the veteran had 90 degrees of left 
shoulder abduction and forward flexion.  There was marked weakness 
in the left rotator cuff; MRI showed a large tear of the left 
rotator cuff. 

On December 2001 VA examination, the veteran reported that he had 
more limitation of movement of the left shoulder following the 
February 1999 surgery.  He was now unable to lift his shoulder and 
had weakness of the left arm.  He used various pain medications 
without much relief.  Objectively, the veteran had limited 
abduction to less than 90 degrees, decreased internal and external 
rotation to 10 degrees, and forward flexion limited to 90 degrees.  
Tenderness was present on the anterior aspect.  There was 
decreased strength of 3/5 in the deltoid and biceps.  There was no 
swelling, and sensation and reflexes were intact.  The diagnosis 
was severe limitation of movement of the left shoulder, with 
history of rotator cuff tear and subsequent surgery.

In a May 2002 addendum, the examiner wrote that he had reviewed 
the claims file.  He opined that the veteran had a worsening of 
symptoms after the February 1999 surgical repair of the left 
shoulder rotator cuff and that his limitation of movement was not 
an event reasonably foreseeable.  The examiner noted that a post-
operative MRI showed a tear of the rotator cuff.  

In December 2002, the examiner clarified that he had reviewed both 
pre and post-operative records that showed that the veteran 
continued to have significant restriction of movement after 
surgical repair.  However, the preoperative records did not show 
limitation of motion in degrees, so the examiner could not address 
additional disability.  Nevertheless, he opined that the veteran 
had worsening of his left shoulder disability after surgery and 
that the cause of the disability was not an event that was 
reasonably foreseeable.  

The evidence supports a grant of the veteran's claim.  Following 
his left rotator cuff repair surgery in February 1999, he 
developed severe limitation of motion and additional loss of use 
of his left shoulder.  Diagnostic tests show that he continues to 
have a torn left rotator cuff.  A VA examiner opined that the 
veteran sustained additional disability as the result of VA 
surgical treatment, and that this disability was an event which 
was not reasonably foreseeable.  The record contains no medical 
evidence to the contrary.  The requirements for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151 are met.


ORDER

The appeal to establish CUE in a November 17, 1953 rating decision 
which denied service connection for nerve injury of the right arm 
is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional 
left shoulder disability due to VA surgery in February 1999 is 
granted, subject to the regulations governing the payment of 
monetary benefits.


____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



